DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 63-81, drawn to a method of melt analysis;
Group II, claim(s) 82, drawn to a system of melt analysis.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of partitioning a reaction mixture into 10,000 or more partitions, performing imaging at an imaging rate that is synchronized with a heating rate and performing melt analysis, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Kwang (US 2016/0310949 A1, IDS ref) teaches partitioning a reaction mixture into 10,000 or more partitions (Abstract; para [0009]; para [0070]-[0073]). Hassan et al. (US 2008/0003593 A1) further 

During a telephone conversation with Dariela Almeda on August 25, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claim 63-81.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 82 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 74 is objected to because of the following informalities:
Claim 74, line 1, “profiling the sequence of a target nucleic acid” should read “the profiling the sequence of the nucleic acid”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 75, 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 70 recites the limitation "the primers" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the primers are interpreted the “one or more amplification primers” of independent claim 63.

Claim 75 recites the limitation "the computer model or algorithm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 75 is construed to be dependent from claim 74.

Claim 80 recites the limitation "the algorithm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 80 is construed to be dependent from claim 74.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 63, 64, 66, 68, 69, 71, 72, 73 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. US 2015/0307919 A1 to Ness et al. (hereinafter “Ness”), in view of US 2016/0310949 A1 to Kwang (as cited by Applicant), and US 2008/0003593 A1 to Hassan et al. (hereinafter “Hassan”).
Regarding claim 63, Ness teaches a method of profiling a sequence of a nucleic acid in a sample (Abstract; para [1136] “It is also possible to detect different molecules in the same volume based on the melting curve specific to homoduplexes versus heteroduplexes. A detection station may include a controllable heater to produce one or more melting curves for each droplet, to detect multiple target molecules by digital PCR.”), the method comprising: 
combining a sample comprising a nucleic acid with one or more amplification primers (para [0503]; para [0509] “At step 1614, a PCR reagent mixture including appropriate enzymes and DNA primers is mixed with the sample.”), one or more DNA intercalating dyes (para [1139] “An assay mixture as disclosed herein may utilize various combinations of primers and one or more reporters to perform a multiplexed assay. Exemplary combinations include (1) a single primer pair and no target-specific probe (e.g., use of an intercalating dye or universal probe as reporter for targets), (2) multiple primer pairs to amplify distinct target species and no target-specific probe (e.g., use of an intercalating dye or universal probe”); a reference dye (para [1028] “The present disclosure provides a method of sample analysis. Droplets may be obtained…The droplets collectively or each may include a dye, or at least a first dye and a second dye”; para [1030] “the reference signals may be provided by a second dye that is not coupled to an amplification reaction and thus serves as a passive reference.”); and reagents for amplifying a 
partitioning the reaction mixture, wherein each partition has a volume of 1 nL or less of the reaction mixture (para [0511] “At step 1616, droplets containing the sample and the reagent are generated, typically in aqueous form within an oil-based emulsion..Using these techniques, stable droplets may be created at throughputs of 10-1000 Hz with tunable volumes ranging from 15 picoliters (pL) to 5 nanoliters (nL)”); 
amplifying the nucleic acid in each partition to produce an amplification product (para [0513] “After transfer from the disposable, sample-preparation cartridge portion of the PCR system to the non-disposable instrument portion, thermocycling and analysis will occur…passing the prepared sample to a reusable instrument portion of a PCR amplification system”), wherein the amplification product comprises zero, one, or more amplicon (para [0950]-[0951]); 
performing melt analysis of the amplification product in each partition (para [1136] “It is also possible to detect different molecules in the same volume based on the melting curve specific to homoduplexes versus heteroduplexes. A detection station may include a controllable heater to produce one or more melting curves for each droplet, to detect multiple target molecules by digital PCR.”).
However, Ness fails to teach the reaction mixture is partitioned into 10,000 or greater partitions, the melt analysis is performed by simultaneously heating and imaging the partitions by performing imaging at an imaging rate that is synchronized with the heating rate, whereby a melt curve, a melting 
Kwang teaches a method of profiling a sequence of a nucleic acid in a sample by performing melt analysis (Abstract; para [0009]), comprising partitioning reaction mixture into 10,000 or greater partitions (para [0070]-[0073]), and profiling the sequence of the nucleic acid by comparing the melt curve shape for the amplification product in each partition to a plurality of melt curves from different nucleic acid sequences (para [0009]; para [0112]).
It would have been prima facie obvious to one of ordinary skill before the effective filing date to have partitioned reaction mixture into 10,000 or greater partitions, in order to allow effective nucleic acid detection in samples having a high number of target nucleic acids (para [0114]), and profiled the sequence of the nucleic acid by comparing the melt curve shapes, in order to allow the detection of base mismatches without the need of performing gel electrophoresis (para [0029]).
Hasson teaches a method of profiling a sequence of a nucleic acid in a sample (Abstract) by performing melt analysis of the amplification product by simultaneously heating and imaging the reaction mixture by performing the imaging at an imaging rate that is synchronized with the heating rate (para [0043]-[0047] “thermal generating apparatus 116 may provide a thermal ramp rate of typically 0.1 to 2 degree Celsius (C) per second, with the preferred ramp rate being between 0.5 and 1 degree Celsius (C) per second…Referring now to sensor controller 110, sensor controller 110 may be configured so that, for each bolus that undergoes HTRm analysis in the HRTm analysis zone, image sensor controller 110 causes sensor 108 to capture preferably at least about 10 images per second from image sensor region 122 for at least about 1 minute while the bolus undergoes the HRTm analysis (typically it captures the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have synchronized the heating and imaging in the method of Ness, in order to achieve a high resolution melting analysis as taught by Hasson (para [0047]).

Regarding claim 64, Ness, in view of Kwang and Hassan, teaches the method of claim 63, and Ness teaches the method further comprises detecting the reference dye (para [1030] “In some embodiments, the reference signals may be provided by a second dye that is not coupled to an amplification reaction and thus serves as a passive reference.”) and excluding noise values based on the detection of the reference dye (para [1053] “Test signal variation may introduce errors in data processing…the test signals may be transformed based on the reference signals, indicated at 5814, to correct for variation in the test signals, as shown in a graph 5816, which plots the transformed test signals… test signals may be transformed through dividing test signals by reference signals, such as dividing each test signal by its corresponding reference signal, which may be described as normalizing the test signals. Alternatively, the test signals may be transformed based on the reference signals by, for example, baseline subtraction, distance from the regression line, or the like.”).

Regarding claim 66, Ness, in view of Kwang and Hassan, teaches the method of claim 63, and Ness teaches the polymerase is a high fidelity polymerase (para [0157] “PCR may be performed with a thermostable polymerase, such as Taq DNA polymerase (e.g., wild-type enzyme, a Stoffel fragment, FastStart polymerase, etc.), Pfu DNA polymerase”; note Pfu is a high fidelity polymerase).

Regarding claim 68, Ness, in view of Kwang, in view of Hassan, teaches the method of claim 63, and Ness teaches the one or more amplification primers are universal amplification primers (para [1139] “An assay mixture as disclosed herein may utilize various combinations of primers and one or more reporters to perform a multiplexed assay. Exemplary combinations include (1) a single primer pair and no target-specific probe (e.g., use of an intercalating dye or universal probe as reporter for targets)”).

Regarding claim 69, Ness, in view of Kwang, in view of Hassan, teaches the method of claim 63, and Ness teaches the reaction mixture comprises at least two unique amplification primers that are configured such that the amplification product in each partition is labeled with a fluorescent signal (para [1139] “An assay mixture as disclosed herein may utilize various combinations of primers and one or more reporters to perform a multiplexed assay. Exemplary combinations include…(5) multiple primer pairs and multiple one-color target specific probes, or (6) multiple primer pairs and multiple color target specific probes, among others.”; para [0169] “As an example, the primer-probe molecule may include a primer sequence at its 3′ end and a molecular beacon-style probe at its 5′ end. With this arrangement, related primer-probe molecules labeled with different dyes can be used in a multiplexed assay with the same reverse primer to quantify target sequences differing by a single nucleotide (single nucleotide polymorphisms (SNPs)”).

Regarding claim 71, Ness, in view of Kwang, in view of Hassan, teaches the method of claim 63, Hassan teaches the heating is performed at a heating rate of 0.002 oC/s to 1 oC/s (para [0046] “thermal generating apparatus 116 may provide a thermal ramp rate of typically 0.1 to 2 degree Celsius (C) per second, with the preferred ramp rate being between 0.5 and 1 degree Celsius (C) per second.”). 
oC/s to 1 oC/s, in order to achieve a high resolution melting analysis as taught by Hasson (para [0046]-[0047]).

Regarding claim 72, Ness, in view of Kwang, in view of Hassan, teaches the method of claim 63, and Hassan teaches the imaging rate is synchronized with the heating rate to maintain a resolution from about 0.005 0C to about 0.1 C (para [0047] “the image sensor controller 110 may cause sensor 108 to capture the images at a rate of about 20 images per second. In many embodiments, the goal is to achieve a temperature resolution of 0.1 degree Celsius or better.”). 
It would have been prima facie obvious to have maintain a resolution at 0.1 degree Celsius or higher, in order to achieve a high resolution, sensitive melt analysis (para [0047]).

Regarding claim 73, Ness, in view of Kwang, in view of Hassan, teaches the method of claim 63, and Kwang teaches the method further comprises performing a second melt analysis of the amplification product in each partition (para [0009]) by simultaneously heating and imaging the partitions (para [0070] “The device can be analyzed in real-time, e.g., through optical imaging to track each partition as it flows through the device, capturing data such as signal intensity from PCR amplification and melting profile analysis.”), whereby a second melt curve, a second melting temperature (Tm), or a combination thereof, for the amplification product in each partition is produced (para [0009]).
Hassan also teaches the imaging is performed at an imaging rate that is synchronized with the heating rate (para [0043]-[0047]).
A second melt analysis of the amplification product in each partition by simultaneously heating and imaging the partitions by performing imaging at an imaging rate that is synchronized with the .

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Ness, in view of Kwang, Hassan, and U.S. Pre-Grant Publication No. US 2014/0302503 A1 to Lowe et al. (hereinafter “Lowe”).
Regarding claim 65, Ness, in view of Kwang and Hassan, teaches the method of claim 63, and Ness teaches the reaction mixture further comprises a surfactant (para [0136]-[0137] “Any other suitable components may be present in any of the emulsion phases, such as at least one surfactant, reagent, sample (i.e., partitions thereof), other additive, label, particles, or any combination thereof…standard packed emulsions do not maintain their integrity during high-temperature reactions, such as PCR, unless emulsion droplets are kept out of contact with one another or additives (e.g., other oil bases, surfactants, etc.) are used to modify the stability conditions (e.g., interfacial tension, viscosity, steric hindrance, etc.).”), but fails to teach the surfactant is in an amount of from about 0.005% to about 0.85%.
Lowe teaches a method of droplet PCR (Abstract) comprising the use of a 0.5-0.75% surfactant in a reaction mixture prior to partitioning (para [0104] “The concentration of non-ionic non-fluorosurfactant may be in a range of about 0.1-5.0% weight percent….In some embodiments the Pluronic®F-98 concentration is in the range of about 0.50% w/w-0.60% w/w, about 0.50% w/w-0.65% w/w, about 0.50% w/w-0.70% w/w, about 0.55% w/w-0.60% w/w, about 0.55% w/w-0.65% w/w, about 0.55% w/w-0.70% w/w, about 0.55% w/w-0.75% w/w, about 0.60% w/w-0.65% w/w, about 0.60% w/w-0.70% w/w, about 0.60% w/w-0.75% w/w, about 0.65% w/w-0.70% w/w, about 0.65% w/w-0.75% w/w, or about 0.70% w/w-0.75% w/w. In some further embodiments the concentration of the non-ionic non-fluorosurfactant can be adjusted to optimize the droplet stability and droplet size without inhibiting the PCR assay.”). 
.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Ness, in view of Kwang, Hassan, and U.S. Pre-Grant Publication No. US 2014/0038195 A1 to Malik et al. (hereinafter “Malik”).
Regarding claim 67, Ness, in view of Kwang, in view of Hassan, teaches the method of claim 63, but fails to teach performing a melt curve analysis comprises excluding melt curves below a threshold melt temperature.
Malik teaches a method of performing melt analysis (Abstract) comprises excluding melt curves below a threshold melt temperature (para [0092]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the teachings of Malik to the melt analysis method of Ness to exclude melt curves below a threshold melt temperature, in order to maintain a high resolution by slowing down a cycle while reducing cycle time (para [0092]).

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Ness, in view of Kwang, Hassan, and U.S. Pre-Grant Publication No. US 2017/0321257 A1 to Andini et al. (hereinafter “Andini”; as cited by Applicant).
Regarding claim 70, Ness, in view of Kwang, in view of Hassan, teaches the method of claim 63, but fails to teach the primers are configured such that one or more amplicons have a size greater than 500 base pairs.
Andini teaches a method of performing melt analysis (Abstract) based on long amplicons having more than 500 base pairs (para [0186]). 
.

Claim 74-76, 78, 79 are rejected under 35 U.S.C. 103 as being unpatentable over Ness, in view of Kwang, Hassan, and U.S. Pre-Grant Publication No. US 2014/0039802 A1 to Kanderian.
Regarding claim 74, Ness, in view of Kwang, in view of Hassan, teaches the method of claim 63, but fails to teach profiling the sequence of a target nucleic acid is automated by use of a computer model or algorithm that classifies the target nucleic acid based on the comparison to a reference melt curve or a computer model.
Kanderian teaches a method of profiling a sequence of a nucleic acid in a sample (Abstract) by performing melt analysis of the amplification product (para [0066]-[0067]), wherein the profiling of sequence of a target nucleic acid is automated by use of a computer model or algorithm (para [0015] “embodiments of the present invention relate to automated methods and systems to analyze the sequences of nucleic acids and to classify their genotypes that are useful for determining the identity of the genotype of a nucleic acid that is present in a biological sample”) that classifies the target nucleic acid based on the comparison to a reference melt curve or a computer model (para [0105] “In another aspect, the present invention provides a method of determining the identity of the genotype of an unknown nucleic acid (also referred to as unknown genotype) present in a biological sample. In accordance with this aspect, an unknown genotype is determined by using the following steps: (a) generating a dynamic profile of an unknown genotype contained in the biological sample; (b) correlating the dynamic profile of the unknown genotype with an average dynamic profile of each known genotype in a class of known genotypes to generate a correlation vector; and (c) determining whether the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kanderian into the method of Ness, to identify sequences by an automated computer model in order to improve the sensitivity and accuracy  of sequence discrimination (para [0014]).

Regarding claim 75, Ness, in view of Kwang, in view of Hassan and Kanderian, teaches the method of claim 74, and Kanderian teaches the computer model or algorithm is a machine learning algorithm for automated melt curve classification (para [0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kanderian into the method of Ness, to have employed a machine learning algorithm in order to improve the sensitivity and accuracy of sequence discrimination (para [0014]).

Regarding claim 76, Ness, in view of Kwang teaches the method of claim 75, Kanderian teaches the machine learning classification algorithm uses a probabilistic classification model selected from a generative classifier and a discriminative classifier (para [0107]; para [0121]; the classification model is a Baye’s classifier, which is a generative classifier). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried either a generative or discriminative classifier, given a finite number of classification models with a reasonable expectation of success (MPEP 2143 (I) E).

Kanderian teaches a method of profiling a sequence of a nucleic acid in a sample (Abstract “The present invention relates to methods and systems for the analysis of the dissociation behavior of nucleic acids and the identification of determining whether a genotype is present in a biological sample. The present invention includes methods and systems for determining whether a genotype is present in a biological sample, through generating a dynamic profile an unknown genotype, correlating the dynamic profile to an average profile for a known genotype to generate a correlation value, and determining whether the correlation value falls within an acceptable threshold to determine if the unknown genotype is the known genotype…The training set generated by these methods and systems may be used to assist in identification of unknown genotypes.”) by performing melt analysis of the amplification product (para [0066]-[0067]), the method comprises assigning confidence scores to sequence profiles obtained from profiling the sequence of the nucleic acid (para [0102] “The training set may be used to determine the probability and/or level of confidence that a biological sample containing an unknown genotype matches one of the possible known genotypes.”; para [0121] “If the occurrence of each possible genotype in the class of genotypes was equally likely in the population, then the unknown genotype could be identified as the genotype with the largest class-conditional probability with a great degree of confidence”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kanderian into the method of Ness, to assigning confidence scores to sequence profiles obtained from profiling the sequence of the nucleic acid, in order to effectively discriminate sequences with high degree of confidence (para [0121]; para [0133]).

Regarding claim 79, Ness, in view of Kwang, in view of Hassan and Kanderian, the method of claim 75, Kanderian teaches the machine learning algorithm uses a probabilistic model to assign confidence scores on classification (para [0102] “The training set may be used to determine the probability and/or level of confidence that a biological sample containing an unknown genotype matches one of the possible known genotypes.”; para [0107]; para [0119] “in order to statistically calculate the probability or confidence that a biological sample containing an unknown genotype contains a particular known genotype, the posterior probability that the unknown genotype is the known genotype is calculated”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kanderian into the method of Kwang, to use a probabilistic model to assign confidence scores on classification, in order to effectively discriminate sequences with high degree of confidence (para [0121]; para [0133]).

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Ness, in view of Kwang, Hassan, U.S. Pre-Grant Publication No. US 2014/0038189 A1 (Igata) and Kanderian.
Regarding claim 77, Ness, in view of Kwang, teaches the method of claim 63, but does not teach the method further comprises subjecting the sample to a first heating rate to obtain a first melt curve signature; subjecting the sample to a second heating rate to obtain a second melt curve signature; and performing a heating rate-dependent melt curve analysis using a computer model or algorithm that classifies a nucleic acid based on the comparison to the reference melt curve.
Igata teaches a method of profiling a sequence of a nucleic acid in a sample by performing melt analysis of the amplification product (para [0002]), comprising subjecting the sample to a first heating rate to obtain a first melt curve signature (para [0011]; para [0023]); subjecting the sample to a second 
Kanderian teaches a method of performing melt curve analysis (Abstract; para [0066]-[0067]) using a computer model or algorithm that classifies a nucleic acid based on the comparison to the reference melt curve (para [0105]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the combined teachings of Igata and Kanderian to the method of Ness to perform a second melt analysis at a second heating rate using a computer model or algorithm that classifies a nucleic acid based on the comparison to the reference melt curve, for example to determine zygosity of a sequence based on multiple melt analysis at different ramp rate (para [0045]).


Claim 80, 81 are rejected under 35 U.S.C. 103 as being unpatentable over Ness, in view of Kwang, Hassan, Kanderian and WIPO Publication No. WO 2000/066777 A2 Tice et al. (hereinafter “Tice”).
Regarding claim 80, Ness, in view of Kwang, in view of Hassan and Kanderian, teaches the method of claim 74, but fails to teach the algorithm uses an entropy measure.
Tice teaches a method teaches profiling the sequence of a target nucleic acid by melt analysis (pg 2, line 36-pg 3, line 21) by use of a computer model or algorithm that uses an entropy measure (pg 7, line 6-16; pg 12, line 24-35; pg 13, line 21-34).


Regarding claim 81, Ness, in view of Kwang, in view of Hassan and Kanderian and Tice, teaches the method of claim 80, and Tice teaches the entropy measure is Shannon entropy (pg 13, line 21-34).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Shannon entropy measure in the algorithm of Kanderian, to determine information rich regions of melt curves to improve predictive ability of the algorithm (pg 12, line 24-35; pg 13, line 21-34), and given the finite number of options of entropy measures with reasonable expectation of success (MPRP 2143 (I) E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637